       Case 2:18-cv-02398-DDC-TJJ Document 19 Filed 05/16/19 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 EQUAL EMPLOYMENT OPPORTUNITY                      )
 COMMISSION,                                       )
                                                   )
        Plaintiff,                                 )
                                                   )     Case No. 18-2398-DDC-TJJ
 v.                                                )
                                                   )
 UNIFIED SCHOOL DISTRICT 245                       )
 LEROY-GRIDLEY,                                    )
                                                   )
        Defendant.                                 )

                                      CONSENT DECREE

I.          Recitals.

       1.      Plaintiff Equal Employment Opportunity Commission brought this employment

discrimination action under the Equal Pay Act of 1963 (EPA), 52 Stat. 1062, as amended, 29

U.S.C. § 206(d) et seq., alleging that Defendant Unified School District 245 LeRoy-Gridley

(School District) illegally paid Julie Rosenquist less than it paid men for doing a job with the

same required skill, effort, responsibility, and working conditions.

       2.      The Commission and the School District, having negotiated in good faith and

with a desire to resolve the instant controversy without the further expense, delay, and burden of

litigation, have jointly proposed this Consent Decree.
             Case 2:18-cv-02398-DDC-TJJ Document 19 Filed 05/16/19 Page 2 of 8




II.               Findings.

             3.      Having carefully examined the terms and provisions of this Decree and based on

the pleadings, record, and stipulations of the parties, this Court finds:

                         a. Jurisdiction. This Court has jurisdiction over the Parties and the subject

                              matter of this action.

                         b. Fairness. The terms of this Decree are a fair and equitable settlement of

                              the lawsuit. Additionally, the requirements of EPA will be carried out and

                              the public interest served by entry and enforcement of this Decree.

                         c. Scope. This Decree is intended to and does resolve all matters in

                              controversy in this lawsuit between the Parties.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT

III.              General Provisions.

             4.      Applicability. The terms of this Decree shall be binding upon the School District,

its board members, agents, and employees.

             5.      Duration. This Decree will be in effect until the conclusion of the 2020-2021

school year.

             6.      Continued Jurisdiction. During the Decree’s term this Court shall retain

jurisdiction of this case for purposes of its enforcement.

       IV.        Equitable Relief.

             A. Non-discrimination.

             7.      In all matters arising from or relating to employment, Unified School District 245

LeRoy-Gridley is enjoined from engaging in any employment practice which unlawfully pays

employees of one sex less than employees of the opposite sex for performing substantially equal



                                                        2
       Case 2:18-cv-02398-DDC-TJJ Document 19 Filed 05/16/19 Page 3 of 8




work unless the wage disparity is justified by one of the following reasons: (1) a seniority

system; (2) a merit system; (3) a pay system based on quality or quality of output; or (4) a

disparity based on any factor other than sex. See 29 U.S.C. §206(d)(1).

       B. Policies.

       8.      Within sixty (60) days of entry of this Decree, the School District shall revise its

current policies or implement new policies to, at a minimum, do the following:

               a.      Prohibit pay inequity of employees of different genders for performing

                       substantially equal work unless the wage disparity is justified by one of

                       the following reasons: (1) a seniority system; (2) a merit system; (3) a pay

                       system based on quality or quality of output; or (4) a disparity based on

                       any factor other than sex. See 29 U.S.C. §206(d)(1).

               b.      Mandate the reporting, collection, and centralized maintenance of annual

                       wage/salary data by sex for all full-time employees for each school year,

                       through the end of the 2020-2021 school year. Data must include

                       employee name, sex, position, school/office, date hired, and starting

                       wage/salary, and current wage/salary.

               c.      Require the School Board to report to the Commission an annual analysis

                       of the wage data for each school year, through the end of the 2020-2012

                       school year to ensure employees are paid in compliance with the EPA.

       9.      Within sixty (60) days of entry of this Decree, the School District shall provide a

copy of the revised or new policies, to all employees of the School District.




                                                 3
       Case 2:18-cv-02398-DDC-TJJ Document 19 Filed 05/16/19 Page 4 of 8




        10.     Within ninety (90) days of entry of this Decree, the School District shall provide a

signed certification of compliance with this policy requirement (¶ 8), including copies of the

revised or new policies (id.), and certification that all employees have received a copy of the new

policies (¶ 9), to the person listed in ¶ 20 of this Decree.

        C. Training.

        11.     Within one-hundred eighty (180) days of entry of this Decree, and again annually

for the duration of the decree, the School District shall provide one hour of training to each

employee and each member of the Board of Education concerning the requirements of the Equal

Pay Act, how it applies to employees of the School District, and how employees should report

concerns about potential violations of the Equal Pay Act or the School District’s policies

described in ¶ 8 of this Decree.

        12.     Within sixty (60) days of each year’s training, the School District shall provide a

signed certification of compliance with this training requirement, including copies of all

materials and exhibits used in the training, the name and qualifications of the trainer(s), a list of

persons receiving the training, and a list of any person who was not trained with an explanation

of how they will receive make-up training to the person listed in ¶ 20 of this Decree.

        D. Notice.

        13.     Within ninety (90) days of entry of this Decree, the School Board President shall

sign the Notice attached as Exhibit A, and the School District shall post copies of the signed

notice in each School District facility in locations that are accessible to all employees and job

applicants.




                                                   4
         Case 2:18-cv-02398-DDC-TJJ Document 19 Filed 05/16/19 Page 5 of 8




         14.      The School District shall provide a signed certification of compliance with this

notice requirement, including the number and location of each posting (identifying both the

facility and the location within the facility) to the person listed in ¶ 20 of this Decree.

    V.         Relief with Respect to Rosenquist.

         15.      Monetary Relief. Within fifteen (15) days of entry of this Decree, the School

District shall pay Julie Rosenquist the amount of Eleven Thousand Two Hundred Fifty Dollars

($11,250.00) as follows:

                  a.     Of that total amount, Seven Thousand Five Hundred Dollars ($7,500.00)

                         shall be considered lost wages. This amount shall be reflected on an IRS

                         Form W-2 produced by the School District for Rosenquist. The School

                         District shall be responsible for paying its share of the payroll taxes on this

                         amount including all FICA and FUTA taxes, and, in accordance with

                         Rosenquist’s most recent IRS Form W-4 on file with the School District,

                         withhold applicable payroll taxes owed by Rosenquist.

                  b.     The remaining Three Thousand Seven Hundred Fifty Dollars ($3,750.00)

                         shall be considered liquidated damages and shall be reflected on an IRS

                         Form 1099 produced by the School District’s Insurer for Rosenquist.

         16.      The School District shall not condition receipt of monetary relief by Julie

Rosenquist on her agreement to: (a) maintain as confidential the facts and/or allegations

underlying this case or the terms of this Decree; (b) waive her statutory right to file a charge with

any governmental agency; (c) refrain from applying for employment with the School District;

(d) agree to a non-disparagement agreement; (e) execute a general release of all claims; or (f) any

other terms or conditions not explicitly stated in this Decree.



                                                    5
          Case 2:18-cv-02398-DDC-TJJ Document 19 Filed 05/16/19 Page 6 of 8




          17.      In the event of non-payment, it is acknowledged that this judgment is a debt owed

to and collectible by the EEOC or its proxy, notwithstanding that Julie Rosenquist is the ultimate

beneficiary of this relief.

          18.      References. If the School District (including any former, present, or future

School Board member) receives a request for a reference about Julie Rosenquist, the School

District will provide only a positive or neutral reference to include her dates of employment and

positions held while employed by the School District. The School District shall maintain, during

the term of this Decree, a log of all reference requests received by the School District or

members of the School Board, including the name of the person or entity making the request,

date of request, the name of the person providing the response, and the date of the response, and

shall make that log available to the EEOC upon request.

    VI.         Reporting, Monitoring, and Other Provisions.

          19.      No later than July 31, 2019, and annually thereafter during the term of this Decree

(July 31, 2020 and July 31, 2021), the School District shall provide a signed certification that the

data reporting, collection, and maintenance described in ¶ 8(b) of this Decree and the analysis

described in ¶ 8(c) of this Decree was completed for the just completed school year, including a

copy of the data collected and maintained and the analysis performed, to the person listed in ¶ 20

of this Decree.

          20.      All certifications, notices, reports and other materials required to be submitted to

the Commission under this Decree shall be emailed to: EEOC-SLDO-decree-

monitoring@eeoc.gov and mailed to Andrea G. Baran, Regional Attorney; U.S. Equal

Employment Opportunity Commission, St. Louis District Office; 1222 Spruce Street, Room

8.100; St. Louis, MO 63103 (or her successor).



                                                     6
     Case 2:18-cv-02398-DDC-TJJ Document 19 Filed 05/16/19 Page 7 of 8




     21.    Each party will bear its own costs and attorneys’ fees.

     IT IS SO ORDERED.

     Dated this 16th day of May, 2019, at Kansas City, Kansas.

                                                  s/ Daniel D. Crabtree
                                                  Daniel D. Crabtree
                                                  United States District Judge




FOR PLAINTIFF EQUAL                          FOR DEFENDANT SCHOOL DISTRICT
EMPLOYMENT OPPORTUNITY
COMMISSION

BY: /s/ Andrea G. Baran                      BY: /s/ Russ Mildward
ANDREA G. BARAN, MO 46520                    Russ Mildward
Regional Attorney                            Superntendant

C. FELIX MILLER, MO 28309
Supervisory Trial Attorney

/s/ Grant R. Doty
GRANT R. DOTY, MO 60788                      /s/ Terrelle A. Mock
Senior Trial Attorney                        TERELLE A. MOCK
Equal Employment Opportunity                 FISHER, PATTERSON, SAYLER
Commission                                   & SMITH, LLP
St. Louis District Office                    3550 S.W. 5th Street Topeka, Kansas 66606
1222 Spruce St., Room 8.100                  Office: (785) 232-7761
St. Louis, MO 63103                          Fax: (785) 232-6604
Phone: (314) 539-7918                        Email: tmock@fisherpatterson.com
Email: grant.doty@eeoc.gov




                                             7
       Case 2:18-cv-02398-DDC-TJJ Document 19 Filed 05/16/19 Page 8 of 8




    NOTICE TO ALL UNIFIED SCHOOL DISTRICT 245 LEROY-GRIDLEY EMPLOYEES

       The Equal Pay Act (EPA), a federal law, states that the School District cannot pay
employees of one sex less than employees of the opposite sex for jobs with the same required
skill, effort, responsibility, and working conditions. See 29 U.S.C. § 206(d)(1).
       UNITED SCHOOL DISTRICT 245 LEROY-GRIDLEY WILL NOT PAY ANY
EMPLOYEE LESS THAN AN EMPLOYEE OF THE OPPOSITE SEX PERFORMING
SUBSTANTIALLY EQUAL WORK UNLESS THE WAGE DISPARITY IS JUSTIFIED
BY ONE OF THE FOLLOWING REASONS AUTHORIZED BY LAW: (1) A
SENIORITY SYSTEM; (2) A MERIT SYSTEM; (3) A PAY SYSTEM BASED ON
QUALITY OR QUALITY OF OUTPUT; OR (4) A DISPARITY BASED ON ANY
FACTOR OTHER THAN SEX.
       Pursuant to a Court Order, the School District has implemented revised polices to ensure
compliance with the EPA including:
          a.       Mandating the reporting, collection, and centralized maintenance of employee
                   wage/salary data by sex through the end of the 2020-2021 school year. Data
                   must include employee name, sex, position, school/office, date hired, and
                   starting wage/salary, and current wage/salary.
          b.       Requiring an annual analysis by the School Board of the wage data to ensure
                   employees are paid in compliance with the EPA through the end of the 2020-
                   2021 school year.
       The Court Order also requires that this data and analysis be reported to the U.S. Equal
Employment Opportunity Commission (EEOC) through the end of the 2020-2021 school year.
       Employees and job applicants and employees should report possible discrimination to
any supervisor or other management employee in the School District or to the Equal
Employment Opportunity Commission, (314) 539-7910, 1222 Spruce Street, Room 8.100, St.
Louis, MO 63103, Attn: Regional Attorney. For more information about unlawful
discrimination, harassment or retaliation and how to file a report with the EEOC go to
www.eeoc.gov.

Date: _______________, 2019                   ______________________________
                                              <Insert Name> , School Board President


                                                 8
